DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the species of an estimating section that estimates the fogging toner amount based on toner density of the toner image developed by the development device, in the reply filed on 11/19/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-295540 to Moto et al. (from IDS dated 03/23/2021) in view of US 2008/0253780 to Nishimura et al..
Regarding claim 1, Moto teaches an image forming apparatus (Fig.1) comprising: 
an image bearing member with a surface on which an electrostatic latent image is formed; a charger configured to charge the image bearing member; a development device configured to develop the electrostatic latent image formed on the image bearing member into a toner image by supplying a toner to the image bearing member [0020-0022]; 
a development power supply configured to apply a bias voltage to the development device [0023]; 
an electric current measuring section configured to measure a development current flowing in the development device [0024]; 
a calculating section configured to calculate a surface potential of the image bearing member based on the development current measured by the electric current measuring section [0025-0027]; and 
wherein the electric current measuring section measures the development current that flows in the development device in a charged state in which the charger has charged the image bearing member, and the calculating section calculates (by interpolation) a value of the bias voltage (i.e. discharge threshold voltage) at which the development current stops flowing (between points 3 and 4 in Fig.4) as the surface potential [0034-0035].
Moto remains silent about estimating a fogging toner amount and calculating a value of the bias voltage for discharge based on fogging amount estimation.
Nishimura discloses correcting a grid voltage Vg for charging (i.e. perform image density correction; FIG.7: S17) when fogging is hardly generated (FIG.7: S19, S21, or S23 = NO).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Moto to include an estimating section  configured to estimate a fogging toner amount, the fogging toner amount being an amount of toner moved due to fogging, such that the calculating section calculates the value of the bias voltage when the fogging toner amount estimated by the estimating section is less than a prescribed threshold, for improved determination of image forming conditions. 
Regarding claim 2, the combination above further suggests wherein the estimating section estimates the fogging toner amount based on one or more parameters including any of the following: toner density of the toner image developed by the development device; an amount of charge of the toner; a carrier resistance indicating difficulty of flow for an electric current that flows in a carrier when the toner is not moving; a voltage value of an AC component of the bias voltage; and a coverage rate in one minute prior to estimation of the fogging toner amount (Nishimura: [0080-0081]).
Regarding claim 3, Moto further teaches wherein at different times, the development power supply applies the bias voltage such that an electric current flows in a direction from the image bearing member to the development device, and applies the bias voltage such that an electric current flows in a direction from the development device to the image bearing member (Fig.2a, [0033-0033]).
Regarding claim 4, Moto further teaches wherein the calculating section calculates the surface potential before image formation processing is performed by which the image forming apparatus forms an image on a recording medium [0030].
Regarding claim 5, Moto further teaches wherein the electric current measuring section measures the development current in an unexposed state of the image bearing member [0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Arlene Heredia/              Primary Examiner, Art Unit 2852